Erwin & Thompson LLP A Limited Liability Partnership Including Professional Corporations ONE EAST LIBERTY, SUITE 424	TELEPHONE: (775) 786-9494 POST OFFICE BOX 40817	FACSIMILE: (775) 786-1180 RENO, NEVADA 89504	E-MAIL: erwin@renolaw.com URL: www.renolaw.com THOMAS P. ERWIN FRANK W. THOMPSON May 9, 2006 United States Securities and Exchange Commission 450 Fifth Ave. N.W. Washington DC 20549 Re:	Registration Statement on Form SB-2 Aslahan Enterprises Ltd, a Nevada corporation Ladies and Gentlemen: We have acted as special Nevada counsel to Aslahan Enterprises Ltd., a Nevada corporation (the "Company"), in connection with the Registration Statement on Form SB-2 (the "Registration Statement"), for 13,860,000 shares of Common Stock, Par Value $.001 per share (the "Common Stock"). In connection with this opinion, we have examined the following documents: The Articles of Incorporation of the Company filed with the Nevada Secretary of State. The Bylaws of the Company. Certain minutes and records of the Company made available to us by the Company, including the Directors' Consent dated May 9, 2006. The Officer's Certificate of Tina Sangha, President of the Company, dated
